DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENTS
OPTIONS AVAILABLE TO THE APPLICANT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

AUTHORIZATION FOR THE CORRECTIONS BY THE EXAMINER
Authorization for this examiner’s amendment was given in an emailed response with Anthony Arpin, having Reg. No. 62,553, on 8/5/2022. Accordingly, since a complete record of the interview has been incorporated in the instant examiner’s amendment, no separate interview summary form is included in the instant office letter MPEP § 713.04.

CORRECTIONS MADE IN THE APPLICATION
The application has been amended as following:
IN THE CLAIMS:
NOTE: The claims amended by this examiner's amendment have been referred to by their original claim number and, if renumbered at time of allowance, also by the new number located in parentheses as required by MPEP § 1302.04(g).

In claim 12, line 7, “… a data butter …” should be replace with -… a data buffer …-.

In claim 17, dependent claim 17 is replaced with the following amendment:“17. (Previously presented) The DIMM of claim 12, wherein the multiple storage circuits further comprising:
a command buffer coupled between the plurality of NVM devices and the storage controller on a command bus, the command buffer to re-drive command signals on the command bus, and synchronize command signals to a clock signal.”

ALLOWABLE SUBJECT MATTER
Claims 1-17 and 21-23 (renumbered as claims 1-20) are allowed.

The following is an Examiner’s Statement of Reasons for Allowance, See MPEP 1302.14:

The primary reason for allowance of claims 1 and 12 (renumbered as claims 1 and 13) in the instant application is that the combination of all the claimed limitations is neither anticipates nor renders obvious by the prior art of record. Because claims 2-11, 13-17, and 21-23 (renumbered as claims 2-12 and 14-20) depend directly on claims 1 and 12 (renumbered as claims 1 and 13), these claims are considered allowable for at least the same reasons noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

PERTINENT RELTED PRIOR ART 
KANASUGI et al. (US Pub.: 2008/0229135): discloses master communicating clock, command, address and data with SDRAM  via corresponding buffers.
HWANG (US Pub.: 2017/0063311): discloses memory device with clock buffer, command buffer, address buffer and data buffer for receiving corresponding CLK, CMD, ADD and DATA from controller and for communicating them to the memory core accordingly.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.		
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        August 05, 2022